UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07606 Nuveen Connecticut Premium Income Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:5/31 Date of reporting period:2/28/14 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Connecticut Premium Income Municipal Fund (NTC) February 28, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 158.2% (100.0% of Total Investments) MUNICIPAL BONDS – 158.2% (100.0% of Total Investments) Consumer Staples – 1.6% (1.0% of Total Investments) $ 3,370 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, 5/14 at 100.00 BBB+ $ 3,347,758 Series 2002, 5.375%, 5/15/33 Education and Civic Organizations – 38.4% (24.3% of Total Investments) Connecticut Health and Education Facilities Authority, Revenue Bonds, Connecticut College, 7/17 at 100.00 A Series 2007G, 4.500%, 7/01/37 – NPFG Insured Connecticut Health and Education Facilities Authority, Revenue Bonds, Connecticut College, 7/21 at 100.00 A2 Series 2011H, 5.000%, 7/01/41 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Canterbury School, 7/16 at 100.00 N/R Series 2006B, 5.000%, 7/01/36 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Chase Collegiate 7/17 at 100.00 N/R School, Series 2007A, 5.000%, 7/01/27 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Connecticut State 11/23 at 100.00 AA University System, Series 2013N, 5.000%, 11/01/31 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Fairfield University, Series 2010-O: 5.000%, 7/01/35 7/20 at 100.00 A– 5.000%, 7/01/40 7/20 at 100.00 A– Connecticut Health and Educational Facilities Authority, Revenue Bonds, Loomis Chaffee School, Series 2005F: 5.250%, 7/01/18 – AMBAC Insured No Opt. Call A2 5.250%, 7/01/19 – AMBAC Insured No Opt. Call A2 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Norwich Free Academy, 7/23 at 100.00 A1 Series 2013B, 4.000%, 7/01/34 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Quinnipiac University, 7/16 at 100.00 A– Series 2006H, 5.000%, 7/01/36 – AMBAC Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Quinnipiac University, 7/17 at 100.00 A Series 2007-I, 5.000%, 7/01/25 – NPFG Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Sacred Heart University, Series 2011G: 5.125%, 7/01/26 7/21 at 100.00 Baa1 5.625%, 7/01/41 7/21 at 100.00 Baa1 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Sacred Heart University, Series 2012H: 5.000%, 7/01/26 – AGM Insured 7/22 at 100.00 AA– 5.000%, 7/01/28 – AGM Insured 7/22 at 100.00 AA– Connecticut Health and Educational Facilities Authority, Revenue Bonds, The Loomis Chaffee School Issue, Series 2011-I: 5.000%, 7/01/23 – AGM Insured 7/21 at 100.00 A2 5.000%, 7/01/24 – AGM Insured 7/21 at 100.00 A2 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Trinity College, 7/14 at 100.00 A+ Series 2004H, 5.000%, 7/01/21 – NPFG Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, University of 7/16 at 100.00 BBB– Hartford, Series 2006G, 5.250%, 7/01/36 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Wesleyan University, 7/20 at 100.00 AA Series 2010G, 5.000%, 7/01/35 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, 7/16 at 100.00 AAA Series 2007Z-1, 5.000%, 7/01/42 (UB) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, 7/17 at 100.00 AAA Series 2007Z-3, 5.050%, 7/01/42 (UB) (4) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, No Opt. Call AAA Series 2010A-3, 0.875%, 7/01/49 (Mandatory put 2/07/18) University of Connecticut, Student Fee Revenue Bonds, Refunding Series 2010A, 5.000%, 11/15/27 11/19 at 100.00 Aa2 University of Connecticut, Student Fee Revenue Bonds, Refunding Series 2012A, 5.000%, 11/15/29 No Opt. Call Aa2 Total Education and Civic Organizations Health Care – 34.1% (21.5% of Total Investments) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Bristol Hospital, Series 2002B: 5.500%, 7/01/21 – RAAI Insured 7/14 at 100.00 N/R 5.500%, 7/01/32 – RAAI Insured 7/14 at 100.00 N/R Connecticut Health and Educational Facilities Authority, Revenue Bonds, Catholic Health East 11/20 at 100.00 Aa2 Series 2010, 4.750%, 11/15/29 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Danbury Hospital, 1/16 at 100.00 A Series 2006H, 4.500%, 7/01/33 – AMBAC Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Eastern Connecticut Health Network, Series 2000A: 20 6.125%, 7/01/20 – RAAI Insured 7/14 at 100.00 N/R 6.000%, 7/01/25 – RAAI Insured 7/14 at 100.00 N/R Connecticut Health and Educational Facilities Authority, Revenue Bonds, Eastern Connecticut 7/15 at 100.00 N/R Health Network, Series 2005, 5.000%, 7/01/25 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Griffin Hospital, Series 2005B: 5.000%, 7/01/15 – RAAI Insured No Opt. Call N/R 5.000%, 7/01/20 – RAAI Insured 7/15 at 100.00 N/R 5.000%, 7/01/23 – RAAI Insured 7/15 at 100.00 N/R Connecticut Health and Educational Facilities Authority, Revenue Bonds, Hartford Healthcare, 7/21 at 100.00 A Series 2011A, 5.000%, 7/01/41 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Hospital For Special Care, Series 2007C: 5.250%, 7/01/32 – RAAI Insured 7/17 at 100.00 BBB– 5.250%, 7/01/37 – RAAI Insured 7/17 at 100.00 BBB– Connecticut Health and Educational Facilities Authority, Revenue Bonds, Lawrence and Memorial 7/21 at 100.00 A+ Hospitals, Series 2011F, 5.000%, 7/01/36 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Middlesex Hospital, 7/16 at 100.00 A2 Series 2006, 5.000%, 7/01/32 – AGM Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Middlesex Hospital, Series 2011N: 5.000%, 7/01/25 7/21 at 100.00 A2 5.000%, 7/01/26 7/21 at 100.00 A2 5.000%, 7/01/27 7/21 at 100.00 A2 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Stamford Hospital, 7/20 at 10.00 A Series 2010-I, 5.000%, 7/01/30 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Stamford Hospital, 7/22 at 100.00 A Series 2012J, 5.000%, 7/01/42 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Western Connecticut 7/21 at 100.00 A Health, Series 2011M, 5.375%, 7/01/41 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Western Connecticut 7/21 at 100.00 A Health, Series 2011N, 5.000%, 7/01/29 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale-New Haven 7/16 at 100.00 Aa3 Hospital, Series 2006J-1, 5.000%, 7/01/31 – AMBAC Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale-New Haven 7/20 at 100.00 Aa3 Hospital, Series 2010M, 5.500%, 7/01/40 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Ascension Health 11/19 at 100.00 AA+ Series 2010A, 5.000%, 11/15/40 Monroe County Industrial Development Corporation, New York, FHA Insured Mortgage Revenue 2/21 at 100.00 Aa2 Bonds, Unity Hospital of Rochester Project, Series 2010, 5.500%, 8/15/40 Total Health Care Housing/Single Family – 4.6% (2.9% of Total Investments) Connecticut Housing Finance Authority, Housing Mortgage Finance Program Bonds, Series 2006-A1, 11/15 at 100.00 AAA 4.800%, 11/15/31 (Alternative Minimum Tax) Connecticut Housing Finance Authority, Housing Mortgage Finance Program Bonds, Series 2006D, 5/16 at 100.00 AAA 4.650%, 11/15/27 Connecticut Housing Finance Authority, Single Family Housing Mortgage Finance Program Bonds, Series 2010-A2: 4.500%, 11/15/30 11/19 at 100.00 AAA 4.750%, 11/15/35 11/19 at 100.00 AAA Total Housing/Single Family Long-Term Care – 2.7% (1.7% of Total Investments) Connecticut Housing Finance Authority, Special Needs Housing Mortgage Finance Program Special Obligation Bonds, Series 2002SNH-1: 5.000%, 6/15/22 – AMBAC Insured 6/14 at 100.00 N/R 5.000%, 6/15/32 – AMBAC Insured 6/14 at 100.00 N/R Connecticut Housing Finance Authority, State Supported Special Obligation Bonds, Refunding 6/20 at 100.00 AA Series 2010-16, 5.000%, 6/15/30 Connecticut State Development Authority, Health Facilities Revenue Bonds, Alzheimer’s Resource 8/17 at 100.00 N/R Center of Connecticut, Inc., Series 2007, 5.500%, 8/15/27 Hamden, Connecticut, Facility Revenue Bonds, Whitney Center Project, Series 2009A, 1/20 at 100.00 N/R 7.625%, 1/01/30 Total Long-Term Care Tax Obligation/General – 17.3% (11.0% of Total Investments) Connecticut State, General Obligation Bonds, Refunding Series 2012E: 5.000%, 9/15/30 9/22 at 100.00 AA 5.000%, 9/15/32 9/22 at 100.00 AA Connecticut State, General Obligation Bonds, Series 2006A, 4.750%, 12/15/24 12/16 at 100.00 AA Connecticut State, General Obligation Bonds, Series 2006C, 5.000%, 6/01/23 – AGM Insured 6/16 at 100.00 AA Connecticut State, General Obligation Bonds, Series 2006E, 5.000%, 12/15/20 12/16 at 10.00 AA Connecticut State, General Obligation Bonds, Series 2011D: 5.000%, 11/01/18 No Opt. Call AA 5.000%, 11/01/31 11/21 at 100.00 AA Hartford, Connecticut, General Obligation Bonds, Refunding Series 2013A, 5.000%, 4/01/31 4/23 at 100.00 A1 Hartford, Connecticut, General Obligation Bonds, Series 2009A, 5.000%, 8/15/28 – AGC Insured 8/19 at 100.00 AA– Hartford, Connecticut, General Obligation Bonds, Series 2013B, 5.000%, 4/01/33 4/23 at 100.00 A1 New Haven, Connecticut, General Obligation Bonds, Series 2006, 5.000%, 11/01/17 – 11/16 at 100.00 A3 AMBAC Insured North Haven, Connecticut, General Obligation Bonds, Series 2006, 5.000%, 7/15/24 No Opt. Call Aa1 Oregon State, General Obligation Bonds, Oregon University System Projects, Series 2011G, 8/21 at 100.00 AA+ 5.000%, 8/01/36 Regional School District 16, Beacon Falls and Prospect, Connecticut, General Obligation Bonds, 3/14 at 100.00 A1 Series 2003, 5.000%, 3/15/16 – AMBAC Insured Southington, Connecticut, General Obligation Bonds, Lot A Series 2014, 4.000%, 1/15/19 No Opt. Call AA+ Suffield, Connecticut, General Obligation Bonds, Series 2005: 5.000%, 6/15/17 No Opt. Call AA+ 5.000%, 6/15/19 No Opt. Call AA+ 5.000%, 6/15/21 No Opt. Call AA+ Total Tax Obligation/General Tax Obligation/Limited – 27.8% (17.6% of Total Investments) Connecticut Health and Educational Facilities Authority, Child Care Facilities Program Revenue Bonds, Series 2006F: 5.000%, 7/01/31 – AGC Insured 7/16 at 100.00 AA– 5.000%, 7/01/36 – AGC Insured 7/16 at 100.00 AA– Connecticut State, Special Tax Obligation Transportation Infrastructure Bonds, Series 2007A, 8/17 at 100.00 AA 5.000%, 8/01/27 – AMBAC Insured Connecticut State, Special Tax Obligation Transportation Infrastructure Purposes Bonds, Series No Opt. Call AA 2012A, 5.000%, 1/01/33 Connecticut State, Special Tax Obligation Transportation Infrastructure Purposes Bonds, Series 10/23 at 100.00 AA 2013A, 5.000%, 10/01/33 Connecticut, Certificates of Participation, Juvenile Training School, Series 2001: 5.000%, 12/15/20 6/14 at 100.00 AA– 5.000%, 12/15/30 6/14 at 100.00 AA– Government of Guam, Business Privilege Tax Bonds, Series 2011A: 5.250%, 1/01/36 1/22 at 100.00 A 5.125%, 1/01/42 1/22 at 100.00 A Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue 4/20 at 100.00 N/R Bonds, Harbor Point Project, Series 2010A, 7.875%, 4/01/39 Puerto Rico Municipal Finance Agency, Series 2002A, 5.250%, 8/01/21 – AGM Insured 8/14 at 100.00 AA– Puerto Rico Municipal Finance Agency, Series 2005C, 5.000%, 8/01/16 – AGM Insured 8/15 at 100.00 AA– Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2/20 at 100.00 A+ 2010A, 5.375%, 8/01/39 Stamford, Connecticut, Special Obligation Revenue Bonds, Mill River Corridor Project, Series 4/21 at 100.00 N/R 2011aA, 7.000%, 4/01/41 University of Connecticut, General Obligation Bonds, Series 2004A, 5.000%, 1/15/18 – 7/14 at 100.00 AA NPFG Insured University of Connecticut, General Obligation Bonds, Series 2006A: 5.000%, 2/15/19 – FGIC Insured 2/16 at 100.00 AA 5.000%, 2/15/23 – FGIC Insured 2/16 at 100.00 AA University of Connecticut, General Obligation Bonds, Series 2010A, 5.000%, 2/15/28 2/20 at 100.00 AA University of Connecticut, General Obligation Bonds, Series 2013A: 5.000%, 8/15/20 No Opt. Call AA 5.000%, 8/15/32 8/23 at 100.00 AA Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Refunding Series No Opt. Call BBB+ 2012A, 5.000%, 10/01/32 Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Series 2003, 5.250%, 10/14 at 100.00 AA– 10/01/19 – AGM Insured Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien 10/20 at 100.00 BBB Series 2010A, 5.000%, 10/01/29 Total Tax Obligation/Limited Transportation – 1.2% (0.8% of Total Investments) New Haven, Connecticut, Revenue Refunding Bonds, Air Rights Parking Facility, Series 2002, No Opt. Call N/R 5.375%, 12/01/15 – AMBAC Insured U.S. Guaranteed – 7.1% (4.5% of Total Investments) (5) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Renbrook School, Series 2007A: 5.000%, 7/01/30 (Pre-refunded 7/01/17) – AMBAC Insured 7/17 at 100.00 N/R (5) 5.000%, 7/01/37 (Pre-refunded 7/01/17) – AMBAC Insured 7/17 at 100.00 N/R (5) Connecticut Health and Educational Facilities Authority, Revenue Bonds, William W. Backus 7/18 at 100.00 AA- (5) Hospital, Series 2005F, 5.125%, 7/01/35 (Pre-refunded 7/01/18) – AGM Insured Connecticut State, General Obligation Bonds, Series 2004C, 5.000%, 4/01/23 (Pre-refunded 4/14 at 100.00 AA (5) 4/01/14) – FGIC Insured Hartford, Connecticut, General Obligation Bonds, Series 2005A: 5.000%, 8/01/20 (Pre-refunded 8/01/15) – AGM Insured 8/15 at 100.00 AA- (5) 5.000%, 8/01/21 (Pre-refunded 8/01/15) – AGM Insured 8/15 at 100.00 AA- (5) 4.375%, 8/01/24 (Pre-refunded 8/01/15) – AGM Insured 8/15 at 100.00 AA- (5) 40 New Haven, Connecticut, General Obligation Bonds, Series 2002A, 5.250%, 11/01/17 – AMBAC 5/14 at 100.00 A3 (5) Insured (ETM) Puerto Rico Electric Power Authority, Power Revenue Refunding Bonds, Series 1989O, 0.000%, No Opt. Call AA- (5) 7/01/17 – NPFG Insured (ETM) Puerto Rico Public Finance Corporation, Commonwealth Appropriation Bonds, Series 1998A, No Opt. Call Aaa 5.125%, 6/01/24 – AMBAC Insured (ETM) University of Connecticut, General Obligation Bonds, Series 2005A, 5.000%, 2/15/17 2/15 at 100.00 AA (5) (Pre-refunded 2/15/15) – AGM Insured West Hartford, Connecticut, General Obligation Bonds, Series 2005B: 5.000%, 10/01/17 (Pre-refunded 10/01/15) 10/15 at 100.00 AAA 5.000%, 10/01/18 (Pre-refunded 10/01/15) 10/15 at 100.00 AAA Total U.S. Guaranteed Utilities – 7.2% (4.5% of Total Investments) Connecticut Municipal Electric Energy Cooperative, Power Supply System Revenue Bonds, Tender Option Bond Trust 1164: 17.598%, 1/01/32 (IF) (4) 1/23 at 100.00 Aa3 17.433%, 1/01/38 (IF) (4) 1/23 at 100.00 Aa3 Connecticut Resource Recovery Authority, Revenue Bonds, American Ref-Fuel Company of 5/14 at 100.00 Ba1 Southeastern Connecticut LP, Series 1998A-II, 5.500%, 11/15/15 (Alternative Minimum Tax) Connecticut Resource Recovery Authority, Revenue Bonds, American Ref-Fuel Company of 6/14 at 100.00 Ba1 Southeastern Connecticut LP, Series 1998A-I, 5.500%, 11/15/15 (Alternative Minimum Tax) Connecticut Transmission Municipal Electric Energy Cooperative, Transmission System Revenue Bonds, Series 2012A: 5.000%, 1/01/31 1/22 at 100.00 Aa3 5.000%, 1/01/32 1/22 at 100.00 Aa3 5.000%, 1/01/42 1/22 at 100.00 Aa3 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue Bonds, Wheelabrator Lisbon Project, Series 1993A: 5.500%, 1/01/15 (Alternative Minimum Tax) 7/14 at 100.00 A– 5.500%, 1/01/20 (Alternative Minimum Tax) 7/14 at 100.00 A– Total Utilities Water and Sewer – 16.2% (10.2% of Total Investments) Connecticut Development Authority, Water Facility Revenue Bonds, Aquarion Water Company 9/17 at 100.00 N/R Project, Series 2007, 5.100%, 9/01/37 – SYNCORA GTY Insured (Alternative Minimum Tax) Greater New Haven Water Pollution Control Authority, Connecticut, Regional Wastewater System Revenue Bonds, Series 2005A: 5.000%, 11/15/30 – NPFG Insured 11/15 at 100.00 A1 5.000%, 8/15/35 – NPFG Insured 11/15 at 100.00 A1 Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, 7/15 at 100.00 A– Series 2005, 6.000%, 7/01/25 Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, 7/20 at 100.00 A– Series 2010, 5.625%, 7/01/40 Hartford County Metropolitan District, Connecticut, Clean Water Project Revenue Bonds, Series 2013A: 5.000%, 4/01/36 4/22 at 100.00 AA 5.000%, 4/01/39 4/22 at 100.00 AA South Central Connecticut Regional Water Authority, Water System Revenue Bonds, Twentieth 8/16 at 100.00 Aa3 Series, 2007A, 5.000%, 8/01/30 – NPFG Insured South Central Connecticut Regional Water Authority, Water System Revenue Bonds, 8/21 at 100.00 Aa3 Twentieth-Sixth Series, 2011, 5.000%, 8/01/41 South Central Connecticut Regional Water Authority, Water System Revenue Bonds, Twenty-Seventh No Opt. Call Aa3 Series 2012, 5.000%, 8/01/33 Stamford, Connecticut, Water Pollution Control System and Facility Revenue Bonds, Series 8/23 at 100.00 AA+ 2013A, 5.250%, 8/15/43 Total Water and Sewer $ 303,920 Total Long-Term Investments (cost $312,233,747) Floating Rate Obligations – (9.5)% MuniFund Term Preferred Shares, at Liquidation Value – (51.8)% (6) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (52.0)% (6) Other Assets Less Liabilities – 55.1% Net Assets Applicable to Common Shares – 100% $ 203,786,385 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management's assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of February 28, 2014, the cost of investments was $293,036,612. Gross unrealized appreciation and gross unrealized depreciation of investments as of February 28, 2014, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group ("Standard & Poor's"), Moody’s Investors Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. MuniFund Term Preferred Shares and Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments are 32.7% and 32.9%, respectively. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Connecticut Premium Income Municipal Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:April 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:April 29, 2014 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:April 29, 2014
